Citation Nr: 0934682	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1966 to October 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection for 
PTSD and assigned a 50 percent rating from April 5, 2004.  


FINDINGS OF FACT

Since April 5, 2004, the service-connected PTSD was 
principally manifested by mild to moderate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as depressed mood, social aversion, 
insomnia, startle response when sleeping, anxiety, nightmares 
two times a month, and panic attacks, as shown by predominant 
Global Assessment of Functioning (GAF) scores ranging from 60 
to 65, without evidence of deficiencies in the areas of work, 
school, thinking, or judgment or total social and 
occupational impairment due to the PTSD for this time period.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 
The rating criteria for rating mental disorders reads as 
follows:

A 100 percent rating requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies 
in most areas, such as work, school, 
family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 50 percent rating requires occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

A 30 percent rating requires occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The Board finds that from April 5, 2004, the criteria for an 
initial disability evaluation in excess of 50 percent for 
PTSD have not been met.  The Board finds that for the appeal 
time period, the evidence of record shows that the PTSD more 
closely approximates the criteria for a 50 percent rating 
which is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; panic attacks; impairment of short- and 
long-term memory; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  

The preponderance of the evidence establishes that the PTSD 
causes moderate social and occupational impairment.  The VA 
examination reports dated in November 2005, July 2007 and 
February 2009 show GAF scores ranging from 55 to 65 which is 
indicative of mild to moderate occupational and social 
impairment.  The November 2005 VA examination report 
indicates that the Veteran's PTSD caused moderate symptoms.  
The July 2007 and February 2009 VA examination reports state 
that the PTSD caused mild to moderate impairment.  The VA 
examination reports show that the Veteran's current symptoms 
include social aversion, insomnia, startle response, 
difficulty sleeping, anxiety, depression, nightmares two 
times a month, and panic attacks.  

The Board notes that treatment records from the Vet Center 
and statements from the treating social worker at the Vet 
Center indicate that the Veteran's GAF scores ranged from 35 
to 45.  See the Vet Center treatment records and social 
worker statements dated in June 2003, July 2005, and June 
2007 and a psychiatric evaluation dated in March 2004.  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work). 

In the present case, the Board finds that the evidence of 
record does not support the GAF scores ranging from 35 to 45, 
since the probative evidence of record establishes that the 
Veteran is able to work and he is married and lives with his 
spouse; he recently reported he gets along with his children.  
Further, the preponderance of the evidence establishes mild 
to moderate impairment due to the PTSD, not serious or major 
impairment.  Thus, the Board finds that the VA examinations 
reports dated in 2005, 2007 and 2009 are more probative and 
outweigh the medical evidence from the Vet Center treatment 
records and social worker statements.    

The Board finds that the Veteran does not have deficiencies 
in most areas (work, school, family relations judgment, 
thinking, or mood) and the criteria for a 70 percent rating 
have not been met.  There is no evidence of deficiencies in 
judgment.  The June 2003 social worker statement indicates 
that the Veteran's judgment was normal.  The November 2005 VA 
examination report notes that judgment was fair.  See also 
the July 2007 VA examination report which indicates that 
regarding judgment, the Veteran understood the outcome of his 
behavior.  The psychologist who performed the July 2007 VA 
examination opined that the Veteran did not have any 
deficiencies in judgment.  

There is no evidence of deficiencies in thinking.  A June 
2003 social worker assessment indicates that the Veteran had 
no thought disorder.  Cognitive function was average.  A 
March 2004 psychiatric evaluation report notes that the 
Veteran's thoughts were slightly halting but in good order.  
The November 2005 VA examination report indicates that the 
Veteran had logical and linear thought.  The July 2007 VA 
examination report notes that the Veteran had unremarkable 
thought process.  The examiner opined that the Veteran had no 
deficiencies in thinking.  A December 2008 psychological 
evaluation report indicates that the Veteran's thought 
process was logical, coherent, and normal.  The February 2009 
VA examination report notes that the Veteran's thought 
process was logical, coherent, and relevant.  The Board notes 
that the April 2007 social worker statement indicates that 
the Veteran had gross impairment of thought process.  
However, the Board finds that the preponderance of the 
evidence, which is listed above, establishes that the Veteran 
had normal thought process.  

There is no evidence of deficiencies in work or school.  The 
medical evidence of record does establish that the Veteran 
has mild to moderate occupational impairment due to the PTSD, 
as discussed above.  However, despite this impairment, the 
Veteran is still able to retain employment.  The November 
2005 VA examination report indicates that after service, the 
Veteran worked as a painter and carpenter for 34 years.  The 
examiner noted that the Veteran reported being fired from 
positions for drinking and not showing up at work but this 
last happened in 1992.  The Veteran had been in his current 
position as an inspector for five years and he was in good 
standing and had lost no time at work.  The July 2007 VA 
examination report indicates that the Veteran had no 
deficiencies in work.  An August 2007 VA social and 
industrial survey indicates that the Veteran currently worked 
as a paint inspector; this was the highest paying job he ever 
held and he was trying to keep this job.  The February 2009 
VA examination report indicates that the Veteran reported 
missing one day of work a month due to mental problems.  The 
Veteran reported that he had been in his current position as 
an inspector for 8 years and his job caused anxiety.  The 
Board has considered the statements from his wife, relatives, 
friends and co-workers attesting to his increased loss of 
temper and impulse control.  However, the Board finds that 
the preponderance of the evidence establishes that while the 
PTSD causes mild to moderate impairment, it does not cause 
any significant deficiencies in work. 

There is no evidence of deficiencies in school.  The record 
shows that the Veteran was able to complete a painting 
apprenticeship after service.  See the July 2007 and November 
2005 VA examination reports which indicate that there is no 
impairment in school functioning.  See also the August 2007 
VA social and industrial survey.  

The Board finds that the evidence establishes that the 
Veteran had deficiencies in mood and family relationships.  
Regarding mood, the medical evidence of record shows that the 
Veteran has a depressed mood, major depression, and/or 
depressive disorder due to the PTSD.  The November 2005 VA 
examination report indicates that the Veteran had a diagnosis 
of depressive disorder in addition to the PTSD.  The examiner 
opined that the depressive disorder was due to the PTSD.  The 
medical evidence of record consistently shows depressed or 
dysphoric mood.  See the February 2009 VA examination report 
which notes that the Veteran had a high level of depression; 
the VA treatment records dated in 2008 which show symptoms of 
dysphoric mood; and the social worker statements and Vet 
Center records dated in April 2007, July 2005, January 2005, 
and June 2003.  The February 2009 VA examination report 
indicates that the examiner opined that the Veteran had major 
depression secondary to PTSD.  

The Board finds that the medical evidence of record 
establishes that the PTSD causes deficiencies in family 
relationships.  The record shows that the Veteran has been 
married three times; he was currently married to and living 
with his first wife.  The November 2005 VA examination report 
indicates that the Veteran had moderate impairment in marital 
and family relationships and severe impairment in social 
functioning.  It was noted that the Veteran had a chronic 
history of drinking, missing work, and breaking up with his 
spouses but he cut back on drinking and was more reliable at 
home and at work.  A July 2005 social worker statement 
indicates that the Veteran had difficulty maintaining 
relationships with family and friends due to a pattern of 
isolation and avoidance.  The August 2007 VA social and 
industrial survey notes that the examiner concluded that the 
Veteran's PTSD impacted his social functioning, the Veteran 
had no friends, he was trying to mend his relationships with 
his children.  The February 2009 VA examination report 
indicates that the Veteran reported an aversion to social 
activities and social involvement although he reported 
getting along with his children.  This is sufficient evidence 
to establish deficiencies in family.   

The Board finds that the PTSD causes deficiencies in only two 
of the six areas listed in the criteria for a 70 percent 
evaluation which are mood and family.  Accordingly, the Board 
finds that the Veteran does not have deficiencies in most 
areas, and that the criteria for a 70 percent evaluation are 
not met.  The symptomatology attributable to the service-
connected PTSD more nearly approximates the criteria for a 50 
percent evaluation under the rating schedule for evaluation 
of mental disorders.  38 C.F.R. § 4.7.  

There is no evidence of total social and occupational 
impairment due to the PTSD, and a 100 percent rating is not 
warranted for this time period.  Under the criteria for 
rating PTSD, the sole basis for a 100 percent rating is total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004).  The evidence of record shows 
that the Veteran has been employed during the appeal period.  
The evidence establishes that the Veteran has mild to 
moderate occupational impairment due to the PTSD, not total 
occupational impairment.  See the VA examination reports 
dated in November 2005, July 2007, August 2007 and February 
2009.  The February 2009 VA examination report indicates that 
the Veteran was not unemployable.  The Veteran also has 
social contact and relationships with others during this time 
period.  He lives with his spouse.  The evidence shows that 
the Veteran has a social aversion but he was not totally 
isolated.  

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim for an initial disability 
evaluation in excess of 50 percent for the service-connected 
PTSD, and the appeal is denied to that extent.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 50 percent evaluation is warranted for the service-
connected PTSD from April 5, 2004, the date of service 
connection.  It appears from the medical evidence that the 
PTSD has remained essentially constant over the entire appeal 
period.  Accordingly, a staged rating under Fenderson is not 
warranted. 

The Board has also considered whether there is any evidence 
which would support a remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  There is no medical evidence or information 
showing that the Veteran's service-connected PTSD has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  The medical evidence 
shows that the PTSD causes mild to moderate occupational 
impairment and despite this impairment, the Veteran has been 
able to work fulltime for the past 8 years.  The Veteran 
reported missing one day of work a month due to mental 
problems.  There is no evidence that the service-connected 
PTSD presents an unusual or exceptional disability picture.  
The Board finds that the Veteran's symptoms are consistent 
with the criteria in the Rating Schedule.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, all applicable rating criteria as well as the 
mandates of Fenderson have been considered.  However, the 
preponderance of the evidence is against the assignment of an 
initial disability evaluation in excess of 50 percent for 
PTSD during the rating period on appeal, and the claim is 
denied.  Therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in May 2004, May 2005, April 
2006, and May 2008.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate 
the claim for service connection, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The April 2006 and May 
2008 letters provided the Veteran with notice of the laws 
regarding degrees of disability or effective dates.  The 
claim was readjudicated in the July 2008, August 2008, March 
2009, and July 2009 Supplemental Statements of the Case, thus 
curing any lack of timeliness of notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records and 
Vet Center records are associated with the claims folder.  
Private psychiatric evaluation reports have been obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  The 
Veteran underwent VA examinations in 2005, 2007, and 2009 to 
obtain medical evidence as to the severity of the Veteran's 
PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for the service-connected PTSD is not warranted 
and the appeal is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


